DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
To clarify claims 2, 4-13, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 4 element limitations, the combination of all claim 6 element limitations, the combination of all claim 7 element limitations, the combination of all claim 13 element limitations, or the combination of all claim 19 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of emit a third colored light in the sequence of colored lights to light the finger for fingerprint authentication, the third colored light to be emitted subsequent to the second colored light; capture a third fingerprint image of the finger produced based on the third colored light; and compare the third fingerprint image with the control fingerprint image to determine the result of the fingerprint authentication.  In addition, in regard to claim 6 the prior art of record at least does not expressly teach the concept of determine differences between the first fingerprint image and the second fingerprint image due to the first colored light and the second colored light, the differences to be determined based on the comparison of the first fingerprint image with the second fingerprint image, wherein the result of the fingerprint authentication is to be determined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621